UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7220



MARC S. CASON, SR.,

                                              Plaintiff - Appellant,

          versus


MARYLAND DIVISION OF PAROLE AND PROBATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-01186-CCB)


Submitted:   February 7, 2007                Decided:   July 19, 2007


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Marc S. Cason, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marc S. Cason, Sr., seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint as barred by

the statute of limitations.     We remand to the district court for

the reasons below.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal.    Fed.

R. App. P. 4(a)(1)(A).     A district court may extend the time to

appeal upon motion filed within thirty days after expiration of the

prescribed time, and a showing of excusable neglect or good cause.

Fed. R. App. P. 4(a)(5).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

           The district court’s order was entered on its docket on

May 17, 2006.   Cason filed his notice of appeal on July 11, 2006,

which was after the thirty-day appeal period expired but within the

thirty-day excusable neglect period.* Cason moved for an extension

of time to file the appeal, and the district court ordered Cason to

file a supplement to his notice of appeal to show good cause for




     *
      July 11, 2006, is the date the document construed as Cason’s
notice of appeal was filed by the district court.       We cannot
determine when Cason submitted it to prison officials for mailing
because it was not dated and the envelope in which it was sent has
not been included as part of the district court’s record.

                                - 2 -
the untimely filing. Cason timely responded but the district court

has not ruled on the motion for extension.

              Because   the   notice    of   appeal   was   filed   within    the

excusable neglect period and because the district court has not

ruled on the motion for an extension, we remand the case to the

district court for the limited purpose of permitting the court to

determine whether Cason has shown excusable neglect or good case

warranting an extension of the thirty-day appeal period.                      The

record, as supplemented, will then be returned to this court for

further consideration.        We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented    in   the

materials     before    the   court    and     argument   would   not   aid   the

decisional process.



                                                                        REMANDED




                                       - 3 -